UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1608



THEODORE W. ROBINSON,

                                              Plaintiff - Appellant,

          versus


HERBERT E. MAXEY, JR.; MICHELLE D. ROBINSON;
RICHARD   S.  BLANTON,  in   his  individual
capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-98-90-3)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore W. Robinson, Appellant Pro Se. Collin Jefferson Hite,
Frank B. Miller, III, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia; Mark L. Earley, Attorney General, Gregory E. Lucyk,
Edward Meade Macon, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodore W. Robinson appeals the district court’s order dis-

missing his complaint.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.     Accordingly,

we affirm on the reasoning of the district court.    See Robinson v.

Maxey, No. CA-98-90-3 (W.D. Va. Mar. 30, 1999).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




                                  2